Exhibit 10.2

EXECUTION COPY

 

 

 

NASDAQ STOCKHOLDERS’ AGREEMENT

dated as of

FEBRUARY 27, 2008

among

THE NASDAQ STOCK MARKET, INC.

and

BORSE DUBAI, LIMITED

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2

   Table of Definitions    6 ARTICLE II TRANSFER RESTRICTIONS    8

Section 2.1

   Transfer by Borse Dubai    8

Section 2.2

   Hedging Transactions    9

Section 2.3

   Trust Matters    10 ARTICLE III BOARD OF DIRECTORS    11

Section 3.1

   Board Appointment Obligation    11

Section 3.2

   No Interference with Board Rights.    12 ARTICLE IV INFORMATION RIGHTS;
VOTING RIGHTS    12

Section 4.1

   Information Rights    12

Section 4.2

   Voting Rights    13 ARTICLE V STANDSTILL; PREEMPTIVE RIGHTS    13

Section 5.1

   Standstill    13

Section 5.2

   Permitted Action    14

Section 5.3

   Suspension and Termination    14

Section 5.4

   Certain Tender Offers    15

Section 5.5

   Preemptive Rights    15 ARTICLE VI INDEMNIFICATION    18

Section 6.1

   Indemnification    18 ARTICLE VII MISCELLANEOUS    18

Section 7.1

   Notices    18

Section 7.2

   No Waivers; Amendments    19

Section 7.3

   Non-Disparagement    19

Section 7.4

   Termination    20

Section 7.5

   Confidentiality    20

Section 7.6

   Successors and Assigns    20

Section 7.7

   Headings    21

Section 7.8

   No Inconsistent Agreements.    21

Section 7.9

   Severability    21



--------------------------------------------------------------------------------

Section 7.10

   Recapitalization, Etc.    21

Section 7.11

   No Affiliation    21

Section 7.12

   Specific Performance    21

Section 7.13

   Other Agreements    22

Section 7.14

   New York Law    22

Section 7.15

   Jurisdiction; Service of Process; Waiver of Jury Trial    22

Section 7.15

   Counterparts; Effectiveness    23

Section 7.16

   Entire Agreement    23

Section 7.17

   Interpretation    23

 

ii



--------------------------------------------------------------------------------

NASDAQ STOCKHOLDERS’ AGREEMENT

This NASDAQ STOCKHOLDERS’ AGREEMENT, dated as of February 27, 2008 (this “Nasdaq
Stockholders’ Agreement”), among The Nasdaq Stock Market, Inc., a Delaware
corporation (together with any successor entity thereto, “Nasdaq”) and Borse
Dubai Limited, a company registered in the Dubai International Financial Centre
in Dubai with company number CL0447 (together with any successor entity thereto,
“Borse Dubai”). Nasdaq and Borse Dubai are sometimes referred to herein as a
“Party” and collectively as the “Parties”.

WHEREAS, pursuant to the OMX Transaction Agreement, dated as of November 15,
2007 (as amended and supplemented, the “OMX Transaction Agreement”) between
Nasdaq, Borse Dubai and BD Stockholm AB, a corporation organized under the laws
of Sweden, Borse Dubai and the Trust (defined below) will receive shares of
common stock, par value $0.01 per share, of Nasdaq (the “Common Stock”); and

WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the OMX Transaction Agreement (the “Closing”) that the Parties
hereto execute and deliver this Nasdaq Stockholders’ Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants set forth herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) The following terms, as used herein, have the following meanings:

“2005 Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of April 22, 2005, among Nasdaq, Hellman & Friedman Capital
Partners IV, L.P., H&F Executive Fund IV, L.P., H&F International Partners IV-A,
L.P., and H&F International Partners IV-B, L.P., Silver Lake Partners TSA, L.P.,
Silver Lake Investors, L.P., VAB Investors, LLC and Integral Capital Partners
VI, L.P.

“2008 Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of February 27, 2008, among Nasdaq, Borse Dubai and the
Trust.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
Notwithstanding the foregoing Nasdaq and its Affiliates, on the one hand, will
not be deemed to be Affiliates of any of Borse Dubai and its Affiliates or Dubai
International Financial Exchange Limited, a company registered in the Dubai
International Financial Centre in Dubai with company number 0009 and a



--------------------------------------------------------------------------------

Subsidiary of Borse Dubai (together with any successor entity thereto, “DIFX”)
and its Affiliates, on the other hand, and vice versa. For the avoidance of
doubt, Affiliates of DIFX refer only to Persons directly or indirectly
controlled by Investment Corporation of Dubai, a Dubai company.

“Authority” means any domestic (including federal, state or local) or foreign
court, arbitrator, administrative, regulatory or other governmental department,
agency, official, commission, tribunal, authority or instrumentality,
non-government authority or Self-Regulatory Organization.

“beneficial owner” or “beneficially own” and words of similar import have the
meaning given such term in Rule 13d-3 under the Exchange Act; provided, however,
that for purposes of determining beneficial ownership, (i) a Person shall be
deemed to be the beneficial owner of any security that may be acquired by such
Person, whether within 60 days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities and (ii) no Person
shall be deemed to beneficially own any security solely as a result of such
Person’s execution of this Nasdaq Stockholders’ Agreement.

“Board of Directors” means the board of directors of Nasdaq.

“Borse Dubai Threshold” means, at any time of determination, 19.99% of the
issued and outstanding Common Stock calculated on a fully diluted basis, which
shall be calculated in accordance with the methodology set forth on Schedule A.

“Business Day” means any day that is not a Friday, Saturday or Sunday or a day
on which banks are required or permitted to be closed in the State of New York,
Stockholm, Sweden or in Dubai, United Arab Emirates.

“Cause” means any Borse Dubai Board Designee’s or Borse Dubai Nominating
Committee Designee’s: (i) conviction of, or guilty plea, to a felony charge
(other than felonies related solely to automobile infractions, unless such
designee is incarcerated as a result thereof) or (ii) fraudulent conduct or an
intentional act or acts of dishonesty in the performance of his or her service
as a director that is materially injurious to the financial condition, results
of operations or business regulation of Nasdaq.

“Change of Control” means the occurrence of any of the following events: (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the outstanding capital stock of
Nasdaq or 50% of the total number of outstanding shares of capital stock of
Nasdaq, (ii) Nasdaq merges with or into, or consolidates with, or consummates
any reorganization or similar transaction with, another Person and, immediately
after giving effect to such transaction, less than 50% of the total voting power
of the outstanding capital stock of the surviving or resulting person is
beneficially owned in the aggregate by the stockholders of Nasdaq immediately
prior to such transaction, (iii) in one transaction or a series of related
transactions, Nasdaq, directly or indirectly (including through one or more of
its subsidiaries) sells, assigns, conveys, transfers, leases or otherwise
disposes of, all or substantially all of the assets or properties (including
capital stock of subsidiaries) of Nasdaq, but excluding

 

2



--------------------------------------------------------------------------------

sales, assignments, conveyances, transfers, leases or other dispositions of
assets or properties (including capital stock of subsidiaries) by Nasdaq or any
of its subsidiaries to any direct or indirect wholly-owned subsidiary of Nasdaq,
(iv) individuals who, immediately following the consummation of the transactions
contemplated by the OMX Transaction Agreement, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors (other than in connection with a transaction described
in (i), (ii) or (iii) above); provided, however, that any individual becoming a
director subsequent to the consummation of the transactions contemplated by the
OMX Transaction Agreement whose election, or nomination for election, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board or (v) the liquidation or dissolution of Nasdaq.

“Commission” means the Securities and Exchange Commission.

“Commission Approval” has the meaning assigned thereto in the OMX Transaction
Agreement.

“Competitor” means any Person (other than an Affiliate of Borse Dubai) that,
during the 12 calendar months preceding the date of transfer derived more than
20% of its gross revenues from (i) the provision by such Person of listing,
order execution or matching services for securities, (ii) the conduct by such
Person of an international or national securities market or exchange,
(iii) acting as a Self-Regulatory Organization, (iv) operating an “electronic
communications network,” as defined under the Exchange Act or (v) operating an
“alternative trading system” as defined in Regulation ATS under the Exchange
Act.

“Derivative Securities” means options, warrants, rights to purchase capital
stock of Nasdaq, or any securities that are exercisable, convertible or
exchangeable for capital stock of Nasdaq.

“DIFX Stockholders’ Agreement” means that certain agreement, dated as of the
date hereof, by and among Nasdaq, Borse Dubai and the Dubai International
Financial Exchange.

“Excess Shares” has the meaning assigned thereto in Nasdaq’s Amended and
Restated Certificate of Incorporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facilities Agreement” means that certain Facilities Agreement, dated August 17,
2007, as amended and restated on September 20, 2007 and as amended on
September 24, 2007, among, inter alia, Borse Dubai, as borrower, the lenders
party thereto and HSBC.

“Fair Market Value” means the following:

(a) In the case of securities quoted on any exchange, the “Fair Market Value” of
such securities will be equal to the 5-day volume weighted average price of such
securities on the primary exchange on which they are listed on the five trading
days immediately preceding the date such distribution is declared by the Board
of Directors.

 

3



--------------------------------------------------------------------------------

(b) In the case of any other property, the “Fair Market Value” means the value
of such property, assuming an arm’s-length transaction between a willing buyer
and seller, capable of being sold free of restriction in a liquid market without
giving effect to any discounts (for minority interests), taking into account any
other factors that the Persons making such determination reasonably believe
should be taken into account, and, if such property includes Common Stock,
assuming carrying on of Nasdaq as a going concern. Absent agreement by the
applicable parties as to the “Fair Market Value” within 20 days after the date
such distribution is declared by the Board of Directors, the applicable parties
shall each designate, within 10 days after such 20-day period, an Investment
Bank to determine the Fair Market Value. Within 30 days after the Investment
Banks are chosen, each Investment Bank shall determine its final view as to the
Fair Market Value and shall deliver such final view to the applicable parties.
If the difference between the higher and the lower of the respective final views
of the two Investment Banks is less than 10% of the higher of the respective
final views, then the Fair Market Value determined shall be the average of those
two views. If the difference between the higher and the lower of the respective
final views of the two Investment Banks is equal to or greater than 10% of the
higher of the respective final views, the applicable parties shall instruct the
Investment Banks jointly to designate a third Investment Bank who shall be an
Independent Investment Bank (the “Mutually Designated Appraiser”). The Mutually
Designated Appraiser shall be designated within 15 days following the
determination of the final views of the two Investment Banks as described above
and shall, within 30 days of such designation, determine its final view as to
the Fair Market Value and shall deliver such final view to DIFX and Nasdaq. The
Fair Market Value, if a Mutually Designated Appraiser is used, shall be equal to
the average of the two closest Fair Market Value determinations of the three
appraisers, or, if the difference between the highest and middle determination
is equal to the difference between the middle and lowest determination, then the
Fair Market Value will be equal to the middle determination. The Fair Market
Value as designated by the Mutually Designated Appraiser, shall be final and
binding on the parties, and may be entered and enforced in any court having
jurisdiction. Each party shall bear the fees and expenses of its Investment
Bank. Fees and expenses of the Mutually Designated Appraiser shall be borne
equally by the applicable parties. Notwithstanding the foregoing, in the event
that one of the applicable parties does not appoint an Investment Bank within
the time periods specified above, such party shall have waived its rights to
appoint an Investment Bank and the determination of the Fair Market Value shall
be made solely by the Investment Banks of the party who did appoint an
Investment Bank. Each of the parties (on its own behalf and on behalf of its
respective Affiliates) shall cooperate with each of the Investment Banks and the
Mutually Designated Appraiser to provide such information as may reasonably be
requested. In addition, if the property being valued includes DIFX Shares, Borse
Dubai shall use commercially reasonable efforts to cause DIFX to provide to each
of the Investment Banks and the Mutually Designated Appraiser reasonable access
to management of DIFX and to the books and records of DIFX so as to allow each
of them to conduct due diligence examinations in scope and duration as are
customary in valuations of this kind.

“FINRA” means the Financial Industry Regulatory Authority, Inc. and its
successors.

“H&F and SLP” means Hellman & Friedman Capital Partners IV, L.P., H&F
International Partners IV-A, L.P., H & F International Partners IV-B, L.P., H&F
Executive Fund, IV L.P.; Silver Lake Partners II TSA, L.P., Silver Lake
Technology Investors II, L.L.C., Silver Lake Partners TSA, L.P., and Silver Lake
Investors, L.P. or their respective affiliated investment

 

4



--------------------------------------------------------------------------------

funds that are: (1) under common management and control, (2) comprised of
members or partners with the same ultimate ownership and (3) subject to terms
and conditions substantially identical in all material respects.

“HSBC” means HSBC Bank plc, as Security Trustee for the benefit of the Secured
Parties (as such term is defined in the Facilities Agreement) under the Nasdaq
Share Charge.

“Independent Investment Bank” means, as of any date of determination, an
Investment Bank that (i) is not a Party or an Affiliate of a Party and (ii) has
not performed work more than de minimis in amount or significance for a Party or
an Affiliate of any Party or a DIFX Affiliate (as defined in the DIFX
Stockholders’ Agreement) within the prior two years from the date of
determination.

“Initial Interest” means 42,901,148 Shares (i) as adjusted for any stock
dividend, stock split, recapitalization or similar event in respect of such
Shares and (ii) as decreased by the number of Shares transferred to the Trust or
repurchased in accordance with the provisions of Section 2.1(c).

“Investment Bank” means any investment banking firm of international standing.

“Nasdaq Board Exemption” has the meaning assigned thereto in the OMX Transaction
Agreement.

“Nasdaq Share Charge” means the pledge agreement to be entered into between
Borse Dubai and HSBC in connection with the Closing, whereby Borse Dubai has
pledged all of its right, title and interest in and to the Shares of Nasdaq that
it owns to secure its obligations under the Facilities Agreement.

“Nominating Committee” means the Nominating Committee of the Board of Directors.

“Person” means an individual or a corporation, partnership, association, trust,
or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Proceeding” means any claim, suit, action or legal, administrative, arbitration
or other alternative dispute resolution proceeding or investigation.

“Representatives” means, with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, current or potential
lenders, financial and other advisors of such Party.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Regulatory Organization” means FINRA, any United States or non-United
States securities exchange, commodities exchange, registered securities
association, the Municipal Securities Rulemaking Board, National Futures
Association, and any other board or body, whether United States or non-United
States, that regulates brokers, dealers, commodity pool operators, commodity
trading advisors or future commission merchants.

 

5



--------------------------------------------------------------------------------

“Shares” means shares of Common Stock.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person.

“Third Party Tender Offer” means a bona fide public offer subject to the
provisions of Regulation 14D or 14E under the Exchange Act, by a Person (that is
not made by and does not include Nasdaq or any of its Affiliates, Borse Dubai or
any of its Affiliates or any group that includes as a member Borse Dubai or any
of its Affiliates) to purchase or exchange for cash or other consideration all
of the outstanding capital stock of Nasdaq.

“Trust Agreement” means that certain Trust Agreement, dated as of February 21,
2008, among Nasdaq, Borse Dubai and the Trustee.

“Trust” means the trust established pursuant to the Trust Agreement.

“Trustee” has the meaning assigned thereto in the Trust Agreement.

“Voting Limit Exemption” means an exemption for any other Person from the
limitations of Article Fourth, Section C.6(b) of Nasdaq’s Amended and Restated
Certificate of Incorporation (other than an exemption granted in connection with
the establishment of a strategic alliance with another exchange or similar
market, such that the rights of H&F and SLP thereunder are not triggered).

“Voting Percentage” means the percentage of all such Person’s Voting Securities
entitled to vote after taking into account the Voting Limit Exemption.

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections set forth below:

 

Term

 

Defined in

Borse Dubai   Preamble Borse Dubai Board Designee   Section 3.1(a) Borse Dubai
Exemption   Section 4.2 Borse Dubai Nominating Committee Designee  
Section 3.1(b) Closing   Recitals Common Stock   Recitals DIFX   Section 1.1(a)
Exercise Notice   Section 5.5(a) Incumbent Board   Section 1.1(a) Indemnified
Liabilities   Section 6.1 Indemnified Parties   Section 6.1 LSE   Section 3.1(f)
Mutually Designated Appraiser   Section 1.1(a) Nasdaq   Preamble

 

6



--------------------------------------------------------------------------------

  Nasdaq Stockholders’ Agreement    Preamble   Notice Date    Section 5.5(a)  
Notice of Issuance    Section 5.5(a)   Offered Shares    Section 5.5(a)   OMX   
Section 3.1(b)   OMX Transaction Agreement    Recitals   Parties    Preamble  
Party    Preamble   Proportional Share Amount    Section 5.5(a)   Proposed
Issuance    Section 5.5(a)   Revised Notice Date    Section 5.5(a)   Revised
Notice of Issuance    Section 5.5(a)   Standstill Termination Date   
Section 5.3(a)   Transfer    Section 2.1(a)

 

7



--------------------------------------------------------------------------------

ARTICLE II

TRANSFER RESTRICTIONS

Section 2.1 Transfer by Borse Dubai.

(a) For one year following the date of this Nasdaq Stockholders’ Agreement,
Borse Dubai shall not transfer, sell, assign, or otherwise dispose of
(“Transfer”) any of the Shares beneficially owned by it, except (A) in
compliance with all applicable federal securities laws and (B):

(i) to one or more Affiliates, so long as such Affiliates agree in writing to be
bound by and Borse Dubai continues to be bound by the terms of this Nasdaq
Stockholders’ Agreement (for the avoidance of doubt, upon such Transfer, Borse
Dubai and such Affiliates will be treated as one “party” for all purposes under
this Nasdaq Stockholders’ Agreement); provided, however, that if any such
transferee ceases to be an Affiliate of Borse Dubai, then such transferee shall
transfer its Shares to Borse Dubai or one of its Affiliates then a Party to this
Nasdaq Stockholders’ Agreement;

(ii) to Nasdaq or any of its Subsidiaries, including pursuant to a share buyback
(for the avoidance of doubt, to the extent that Borse Dubai’s participation in
such buyback is limited to its pro rata interest, such interest shall be based
on its beneficial ownership, provided, however, that in no event shall Borse
Dubai’s and the Trusts’s participation in any buyback for which participation is
so limited exceed the pro rata interest based on Borse Dubai’s beneficial
ownership);

(iii) pursuant to a merger, consolidation, share exchange, tender offer or other
similar transaction involving Nasdaq; provided, however, that notwithstanding
the foregoing, a Transfer pursuant to a voluntary tender of Shares may only be
undertaken in reliance on this clause (iii) if, within 10 Business Days of the
date on which notice of such transaction is first sent or given to the Board of
Directors, the Board of Directors does not recommend rejection of such
transaction;

(iv) to the Trust, to the extent necessary to reduce Borse Dubai’s ownership of
Common Stock to the Borse Dubai Threshold in order to comply with the
requirements of Section 2.1(c), below;

(v) by way of a grant of a security interest to HSBC under the Nasdaq Share
Charge;

(vi) to any Person in connection with the exercise by HSBC of any of its rights
and remedies as Security Trust under the Nasdaq Share Charge, provided that upon
any such Transfer, HSBC or any transferee in connection with the exercise by
HSBC of any such rights and remedies shall be bound by Section 2.1(b)(i) of this
Nasdaq Stockholders’ Agreement; or

(vii) with the prior written consent of Nasdaq.

 

8



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the foregoing to the contrary, Borse Dubai shall
not Transfer any Shares:

(i) to any Competitor except (A) pursuant to a merger, consolidation, share
exchange, tender offer or other similar transaction involving Nasdaq, (B) in any
such Transfer pursuant to a public offering or a sale pursuant to Rule 144 under
the Securities Act, provided that Borse Dubai does not have actual knowledge
that a purchaser pursuant thereto is a Competitor, or (C) to any investment bank
or its Affiliate (1) in the capacity of an underwriter, placement agent, broker,
dealer or similar function or (2) in a transaction (or series of related
transactions) involving the transfer of Shares representing less than 5.0% of
the outstanding Common Stock, provided, that, for the avoidance of doubt, the
provisions of this Section 2.1(b)(i) shall not operate so as to prevent the
grant by Borse Dubai of a security interest in the Shares of Nasdaq that it owns
in favor of HSBC pursuant to the Nasdaq Share Charge or any Transfer to HSBC in
connection with the exercise by HSBC of its rights under the Nasdaq Share
Charge, provided, further, that upon any such Transfer, HSBC or any transferee
in connection with the exercise by HSBC of its rights under the Nasdaq Share
Charge shall be bound by this Section 2.1(b); and

(ii) to the Trust, except to the extent necessary to reduce Borse Dubai’s
ownership of Common Stock to the Borse Dubai Threshold in order to comply with
the requirements of Section 2.1(c), below.

(c) If, during the eighteen month period from the date of this Nasdaq
Stockholders’ Agreement, Nasdaq repurchases any Common Stock, then Borse Dubai
shall, at its option, either (a) participate in such repurchase (on a pro rata
basis based on the number of shares acquired by Nasdaq in such repurchase) or
(b) contribute Shares to the Trust, in either case as necessary in order to
reduce its ownership of Common Stock to the Borse Dubai Threshold.

(d) To the extent any securities have been registered in accordance with
Section 2.1(c) or Section 2.1(d) of the 2005 Registration Rights Agreement, and
for so long as Borse Dubai or the Trust continue to own any Registrable
Securities (as defined in the 2008 Registration Rights Agreement, but without
giving effect to the second sentence of such definition), Borse Dubai shall not,
and shall direct the Trust not to, effect any sale or distributions of Shares,
including a sale pursuant to Rule 144 (except as part of any such registration,
if permitted), during such period as the lead underwriter of such registration
may reasonably request, no greater than ninety (90) days, beginning on the
effective date of any registration statement relating to an offering under
Section 2.1(c) of the 2005 Registration Rights Agreement or the pricing of an
offering under Section 2.1(d) of the 2005 Registration Rights Agreement.

Section 2.2 Hedging Transactions. For one year following the date of this Nasdaq
Stockholders’ Agreement, Borse Dubai will not enter into any swap or any other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of shares of Common Stock, whether such transaction is to be
settled by delivery of shares of Common Stock, other securities, cash or
otherwise. Thereafter, Borse Dubai will maintain a “net long position” (as such
term is defined in Rule 14e-4 of the Exchange Act) with respect to the Shares it
beneficially owns.

 

9



--------------------------------------------------------------------------------

Section 2.3 Trust Matters.

(a) If, at any time after the date hereof, Borse Dubai and its Subsidiaries,
taken as a whole, own less than 19.99% of the outstanding Shares calculated on a
fully diluted basis (in accordance with the methodology set forth on Schedule A,
but not including any Shares owned by the Trust) and Borse Dubai desires for the
Trustee to transfer a number of Shares from the Trust to Borse Dubai in order to
increase Borse Dubai’s ownership to such 19.99% level, then, upon the request of
Borse Dubai, Nasdaq shall within five (5) Business Days of such request execute
a certificate signed by an executive officer of Nasdaq in a form reasonably
acceptable to Borse Dubai, confirming that the Trustee may transfer such number
of Shares from the Trust to Borse Dubai.

(b) As of the date hereof, because Borse Dubai beneficially owns the Shares held
by the Trust, the Shares held by Borse Dubai and the Trust collectively are
subject to the voting limitation imposed by Article Fourth, Section C.2 of
Nasdaq’s Amended and Restated Certificate of Incorporation. As a result, until
such voting limitation is no longer applicable to the Shares beneficially owned
by Borse Dubai (whether as the result of its decreased percentage interest in
the Shares, pursuant to Section 4.2 hereof, a combination or either or
otherwise), Borse Dubai shall vote all Shares beneficially owned by Borse Dubai,
and the Trust shall have no separate voting rights. However, if, at any time
after the date hereof such voting limitation is no longer applicable to the
Shares beneficially owned by Borse Dubai, Trustee shall have the right to vote
the Shares held by the Trust on any matters submitted to the stockholders of
Nasdaq, and Borse Dubai shall use its reasonable best efforts to cause the
Trustee to execute a proxy with respect to the Shares held by the Trust in favor
of the Corporate Secretary or other designee of Nasdaq to vote on respect to
such matters. The Corporate Secretary or other designee of Nasdaq shall vote
such Shares pro rata with the other shareholders of Nasdaq (excluding Borse
Dubai) at the time of any such vote.

(c) For as long as the Trust continues to hold any Shares, Borse Dubai shall use
its reasonable best efforts to cause the Trustee to dispose of any Shares owned
by the Trust (including, pursuant to the 2008 Registration Rights Agreement);
provided, however, that Borse Dubai shall have no obligation to cause the Trust
to dispose of such Shares if the net amount that the Trustee would receive on
the sale of any Share is less than the sum of: (i) $51.52; plus (ii) the
reasonable, documented out of pocket expenses and fees of the Trustee not
recovered pursuant to any prior dispositions (whether or not previously paid by
Borse Dubai), payable by Borse Dubai under the Fee Agreement (as defined in the
Trust Agreement) divided by the total number of Shares then owned by the Trust;
plus (iii) a cost of capital of 6% annually (pro rata for the period such Shares
are held by the Trust); minus (iv) any cash distributions or the Fair Market
Value of distributions of property made by Nasdaq to the Trust divided by the
total number of Shares owned by the Trust as of the date of such distribution;
and provided further, however, that Borse Dubai shall not cause the Trustee to
dispose of any Shares to any Competitor except (A) pursuant to a merger,
consolidation, share exchange, tender offer or other similar transaction
involving Nasdaq, (B) in any such Transfer pursuant to a public offering or a
sale pursuant to Rule 144 under the Securities Act, provided that Borse Dubai
does not have actual knowledge that a purchaser pursuant thereto is a
Competitor, and (C) to any investment bank or its Affiliate (1) in the capacity
of an underwriter, placement agent, broker, dealer or similar function or (2) in
a transaction (or series of related transactions) involving the transfer of
Shares representing less

 

10



--------------------------------------------------------------------------------

than 5.0% of the outstanding Common Stock. If Borse Dubai intends to cause the
Trustee to dispose of any Shares, Borse Dubai shall consult with Nasdaq prior to
completing any such transaction.

ARTICLE III

BOARD OF DIRECTORS

Section 3.1 Board Appointment Obligation.

(a) For so long as Borse Dubai continues to beneficially own at least one-half
of the Initial Interest, Borse Dubai shall have the right to nominate two
persons reasonably acceptable to the Nominating Committee (or an successor
committee serving such function) (the “Borse Dubai Board Designees”) as
directors to the Board of Directors. Nasdaq hereby agrees to (i) include the
Borse Dubai Board Designees as nominees to the Board of Directors on each slate
of nominees for election to the Board of Directors proposed by management of
Nasdaq, (ii) recommend the election of the Borse Dubai Board Designees to the
shareholders of Nasdaq and (iii) without limiting the foregoing, otherwise use
its reasonable best efforts to cause the Borse Dubai Board Designees to be
elected to the Board of Directors. The initial two Borse Dubai Board Designees,
Essa Kazim and Soud Ba’Alawy, shall be appointed to the Board of Directors on
March 1, 2008.

(b) For so long as Borse Dubai beneficially owns at least one-half of the
Initial Interest, Nasdaq hereby agrees to use its reasonable best efforts to:
(1) cause the appointment of one of the Borse Dubai Board Designees (but only if
such Borse Dubai Board Designee meets the requirements to sit on any such
committee) to the following committees of the Board of Directors: Audit,
Executive, Finance and Management Compensation (or any future committees serving
any of the functions currently served by such committees) and (2) cause the
appointment of one person designated by Borse Dubai who shall not be a Borse
Dubai Board Designee and who shall be reasonably acceptable to the Nominating
Committee (or an successor committee serving such function) (the “Borse Dubai
Nominating Committee Designee”) to the Nominating Committee, in each of the
foregoing subject to applicable law, regulation, stock exchange listing standard
or committee composition standards. The initial Borse Dubai Nominating Committee
Designee shall be designated by Borse Dubai as soon as reasonably practicable
after the date hereof. Nasdaq (A) shall promptly thereafter cause the
appointment of such designee to the Nominating Committee and (B) covenants that
the Nominating Committee shall take no action until such designee has been
appointed to the Nominating Committee. The initial Borse Dubai Nominating
Committee Designee shall be designated by Borse Dubai as soon as reasonably
practicable after the date hereof. Nasdaq (A) shall promptly thereafter cause
the appointment of such designee to the Nominating Committee and (B) covenants
that the Nominating Committee shall take no significant or material action until
such designee has been appointed to the Nominating Committee. To the extent that
OMX AB (publ), a public corporation organized under the laws of Sweden (“OMX”),
remains a public listed company, Nasdaq and Borse Dubai agree to negotiate in
good faith and take all reasonable actions to arrange for and cause Borse
Dubai’s representation on the OMX board of directors.

(c) For so long as Borse Dubai beneficially owns at least one-fourth of the
Initial Interest, Borse Dubai shall have the right to nominate one Borse Dubai
Board Designee in accordance with the terms set forth in Section 3.1(a), but
shall have no right under Section 3.1(b) in respect of any committee of the
Board of Directors or the OMX board of directors.

 

11



--------------------------------------------------------------------------------

(d) In the event that any Borse Dubai Board Designee or Borse Dubai Nominating
Committee Designee for any reason ceases to serve as such during his or her term
of office, to the extent Borse Dubai is entitled to designate a Borse Dubai
Board Designee or Borse Dubai Nominating Committee Designee pursuant to this
Section 3.1, the resulting vacancy on the Board of Directors, any committees of
the Board of Directors or the Nominating Committee shall be filled by a person
designated by Borse Dubai and reasonably acceptable to the Nominating Committee
(or an successor committee serving such function).

(e) Any Borse Dubai Board Designee and Borse Dubai Nominating Committee Designee
may be removed for Cause at any time by a majority of the Board of Directors.

(f) Notwithstanding any other provisions of this Nasdaq Stockholders’ Agreement,
the Parties agree that (i) Nasdaq shall use reasonable best efforts not to
provide Borse Dubai or the Borse Dubai Board Designee with any non-public
information relating to any proposed transaction between Nasdaq or any of its
Affiliates and London Stock Exchange Group plc (“LSE”) or any acquisition or
divestiture (directly or indirectly) by Nasdaq of any of the shares of capital
stock of LSE (or related derivative securities) and (ii) that the Borse Dubai
Board Designee shall not be entitled to participate in any discussions or vote
on any matters related to LSE.

Section 3.2 No Interference with Board Rights. Nasdaq will use its reasonable
best efforts not to, directly or indirectly, propose or take any action to
encourage any modification to the composition of the Board of Directors or the
OMX board of directors that, in Nasdaq’s reasonable judgment, would likely
result in the elimination or significant diminishment of the rights of Borse
Dubai specified in Section 3.1; provided that the foregoing shall in no way
limit Nasdaq’s right to increase the number of directors on the Board of
Directors.

ARTICLE IV

INFORMATION RIGHTS; VOTING RIGHTS

Section 4.1 Information Rights. Subject to appropriate confidentiality
arrangements, to the extent not otherwise filed with the Commission, Nasdaq will
provide to Borse Dubai:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Nasdaq, a balance sheet of Nasdaq as of the end of such fiscal
year and the related statements of profit and loss and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by a report thereon of Ernst & Young LLP
or other independent registered public accounting firm; and

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of Nasdaq, a balance sheet of
Nasdaq as of the end of such quarter and the related statements of profit and
loss and cash flows for such quarter and for the portion of Nasdaq’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Nasdaq’s previous fiscal
year, all certified (subject to normal year-end adjustments) as to fairness of
presentation, consistency and, except for the absence of footnotes, generally
accepted accounting principles by the Chief Financial Officer or the chief
accounting officer of Nasdaq.

 

12



--------------------------------------------------------------------------------

Section 4.2 Voting Rights. If, after the date hereof, either (a) the Board of
Directors approves a Voting Limit Exemption and seeks approval for such
exemption from the Commission in accordance with Section 12.5 of Nasdaq’s
By-Laws (or any successor provision) or (b) the Board of Directors, in its sole
discretion, determines it is in Nasdaq’s interests to seek Commission approval
for the exemption from Article Fourth, Section C.2 of Nasdaq’s Amended and
Restated Certificate of Incorporation for Excess Shares held by Borse Dubai (the
“Borse Dubai Exemption”), then, with respect to clause (a), Nasdaq shall use its
reasonable best efforts to obtain the approval of the Commission with respect to
the Nasdaq Board Exemption (provided, however, that if a Voting Limit Exemption
covering fewer than all of such other Person’s Excess Shares has become
effective, then to the extent permissible by Nasdaq’s Amended and Restated
Certificate of Incorporation, the Voting Percentage of the Voting Securities
beneficially owned by Borse Dubai may be voted (upon receipt of the Commission
Approval); provided further, however, if the Voting Limit Exemption does not so
limit H&F and SLP voting rights, then, upon receipt of the Commission Approval,
neither shall Borse Dubai’s voting rights be so limited), and, with respect to
(b), Nasdaq shall use its reasonable best efforts to obtain the approval of the
Commission with respect to the Borse Dubai Exemption.

ARTICLE V

STANDSTILL; PREEMPTIVE RIGHTS

Section 5.1 Standstill. Borse Dubai (on behalf of itself and its Affiliates)
hereby agrees that, from the date hereof until the Standstill Termination Date
(as defined in Section 5.3), neither Borse Dubai nor any of its Affiliates will:

(a) purchase or otherwise acquire, offer or propose to acquire, or solicit an
offer to sell or agree to acquire, directly or indirectly, alone or in concert
with others, beneficial or record ownership of any shares of the capital stock
of Nasdaq or any Derivative Securities (excluding shares and securities received
by way of stock dividend, stock reclassification or other distributions or
offerings made available on a pro rata basis to Nasdaq’s stockholders) if, after
giving effect thereto, Borse Dubai, its Affiliates and all groups of which Borse
Dubai or any of its Affiliates is a member would beneficially own an amount of
shares of capital stock of Nasdaq, including any Derivative Securities on an
as-exercised, converted or exchanged basis, as applicable, in excess of the
Borse Dubai Threshold; provided, however, that, if as a result of a reduction in
the number of shares of Common Stock outstanding due to the repurchase of shares
of Common Stock by Nasdaq, Borse Dubai beneficially owns an amount of shares of
capital stock of Nasdaq, including any Derivative Securities on an as-exercised,
converted or exchanged basis, as applicable, in excess of the Borse Dubai
Threshold, Borse Dubai shall not be in violation of this Section 5.1(a) so long
as Borse Dubai does not take any of the actions referred to in the first clause
of this Section 5.1(a) and Borse Dubai complies with Section 2.1(c) hereof;

(b) make, or in any way participate in, directly or indirectly, alone or in
concert with others (including by or through any group of which Borse Dubai or
any of its Affiliates is a member), any “solicitation” of “proxies” (as such
terms are defined or used in Regulation 14A under the Exchange Act) to vote
securities of Nasdaq or to provide or withhold consents with

 

13



--------------------------------------------------------------------------------

respect to securities of Nasdaq, whether subject to or exempt from the proxy
rules, or seek to advise or influence any person or entity with respect to, the
voting of, or the providing or withholding consent with respect to, any
securities of Nasdaq;

(c) either directly or indirectly in concert with others (including by or
through any group of which Borse Dubai or any of its Affiliates is a member)
make any offer with respect to, or make or submit a proposal with respect to, or
ask or request any other person to make an offer or proposal with respect to, or
in any other way support, any transaction that would, if consummated, be
reasonably likely to result in a Change of Control, including a merger, business
combination, restructuring, reorganization, recapitalization, tender or exchange
offer or asset disposition involving Nasdaq or any of its Affiliates;

(d) except as provided in Article III hereof, either directly or indirectly in
concert with others (including by or through any group of which Borse Dubai or
any of its Affiliates is a member) seek representation on the Board of Directors
or the board of directors or equivalent of any of Nasdaq’s controlled
Affiliates, seek to remove any members of the Board of Directors or expand or
reduce the size of the Board of Directors or otherwise act alone or in concert
with others (including by or through any group of which Borse Dubai or any of
its Affiliates is a member) to make public statements or otherwise seek to
control or influence the management or Board of Directors of Nasdaq or any of
its controlled Affiliates;

(e) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any securities of Nasdaq;
or

(f) either directly or indirectly in concert with others (including by or
through any group of which Borse Dubai or any of its Affiliates is a member)
publicly announce or disclose any intention, or enter into or disclose any plan
or arrangement inconsistent with the foregoing (including publicly making a
request that Nasdaq or the Board of Directors waive, amend or terminate any
provisions of this Nasdaq Stockholders’ Agreement or making such a request if
such request would reasonably be likely to require public disclosure by any
Person or otherwise result in public disclosure).

Section 5.2 Permitted Action. Notwithstanding the provisions of Section 5.1,
nothing herein shall prohibit or restrict Borse Dubai or its Affiliates from
making any disclosure pursuant to Section 13(d) of the Exchange Act that Borse
Dubai or such Affiliate reasonably believes, based on the advice of independent
legal counsel, is required in connection with any action taken by Borse Dubai or
such Affiliate that is not inconsistent with this Nasdaq Stockholders’
Agreement.

Section 5.3 Suspension and Termination.

(a) The restrictions contained in Section 5.1 shall terminate and shall cease to
apply upon the earliest to occur of the following (the “Standstill Termination
Date”): (i) the 10th anniversary of the date of this Nasdaq Stockholders’
Agreement, (ii) Borse Dubai beneficially owning less than 10% of the outstanding
Shares, (iii) Nasdaq entering into a definitive agreement which, if consummated,
would result in a Change of Control, (iv) the consummation of a Change of
Control, (v) no Borse Dubai Board Designee being elected to the Board of
Directors by

 

14



--------------------------------------------------------------------------------

shareholders at two consecutive meetings of shareholders of Nasdaq held for
purposes of the election of directors and for which a Borse Dubai Board Designee
has been nominated or (vi) Nasdaq (or its Affiliates) holding less than
1,250,000 shares (as adjusted for any stock dividend, stock split,
recapitalization or similar event in respect of such shares) in DIFX; provided,
however, that for purposes of determining the number of shares in DIFX held by
Nasdaq or its Affiliates, shares in DIFX disposed of pursuant to Sections
2.1(a)(ii)(C), 2.1(a)(ii)(D) and 2.4 of the DIFX Stockholders’ Agreement shall
be considered to be held by Nasdaq (or its Affiliates).

(b) On the Standstill Termination Date, (x) if any Borse Dubai Board Designees
are members of the Board of Directors or a Borse Dubai Nominating Committee
Designee is a member of the Nominating Committee, then at the Board of
Directors’ request such Borse Dubai Board Designees shall immediately resign
from the Board of Directors and all committees thereof and the Borse Dubai
Nominating Committee Designee shall immediately resign from the Nominating
Committee and (y) any rights of Borse Dubai under Section 3.1 of this Nasdaq
Stockholders’ Agreement shall immediately and permanently terminate.

Section 5.4 Certain Tender Offers. Notwithstanding the provisions of
Section 5.1, if a Third Party Tender Offer is made and, within 10 Business Days
of the date on which the Third Party Tender Offer is first published or sent or
given, the Board of Directors does not recommend rejection of the Third Party
Tender Offer in accordance with Rule 14e-2 under the Exchange Act, then Borse
Dubai may tender into such Third Party Tender Offer, but in all other respects
the provisions of Section 5.1 shall continue to apply.

Section 5.5 Preemptive Rights.

(a) At any time prior to the Standstill Termination Date, prior to any sale or
issuance by Nasdaq of any Shares or any securities exchangeable for, or
convertible into, Shares (the “Offered Shares”) in any capital raising
transaction (other than a sale or issuance described in Section 5.5(f)) which
would cause Borse Dubai to own less than 19.99% of the Shares calculated on a
fully diluted basis, which shall be calculated in accordance with the
methodology set forth on Schedule A (a “Proposed Issuance”), Nasdaq shall give
Borse Dubai advance written notice (the “Notice of Issuance”) of the Proposed
Issuance, setting forth the proposed price (which, in the case of an
underwritten offering, may be the price to be established by Nasdaq and the
underwriters at the time of the pricing of the offering), number of Shares
(which may be a fixed number of Shares to be offered to third parties, subject
to increase to make allowance for issuance to Borse Dubai) and other material
terms and conditions under which Nasdaq proposes to make such sale, to the
extent available (the date such notice is received by Borse Dubai, the “Notice
Date”). Borse Dubai shall have the right, exercisable as hereinafter provided,
to purchase the Proportional Share Amount (as defined below) with respect to
such Offered Shares on terms which are at least as favorable to Borse Dubai as
to any other prospective investor. To exercise such right, Borse Dubai shall
provide within ten (10) Business Days after the Notice Date to Nasdaq an
irrevocable notice of exercise (an “Exercise Notice”), providing that it elects
to purchase up to the Proportional Share Amount and the number of Offered Shares
it elects to purchase and stating, if applicable, whether such amount would
automatically increase in connection with the exercise of an over-allotment
option granted to underwriters in the Proposed Issuance, if any. If any material
term of the Proposed Issuance is changed from that set forth in the Notice of
Issuance, Nasdaq shall give Borse Dubai prompt written notice (the “Revised

 

15



--------------------------------------------------------------------------------

Notice of Issuance”) of the revised terms of the Proposed Issuance, and setting
forth such revised terms (the date such Revised Notice of Issuance is received
by Borse Dubai is hereinafter referred to as the “Revised Notice Date”). Borse
Dubai may, until the later of (x) five (5) Business Days from the Revised Notice
Date (or such shorter time, if Nasdaq determines is required under the
circumstances related to the Proposed Issuance) or (y) ten (10) Business Days
from the original Notice Date, provide Nasdaq with an amended Exercise Notice.
The number of Offered Shares (the “Proportional Share Amount”) which Borse Dubai
may acquire in a Proposed Issuance shall be equal to the number of Offered
Shares proposed to be sold or issued by Nasdaq in the Proposed Issuance
multiplied by a fraction, the numerator of which is the number of Shares owned
by Borse Dubai as of the Notice Date, and the denominator of which is the total
number of Shares issued and outstanding as of the Notice Date (each as
calculated in accordance with the methodology set forth on Schedule A). Nasdaq’s
obligation hereunder shall be subject to any regulatory approvals as may be
required in connection with the exercise by Borse Dubai of the right to purchase
Offered Shares as set forth in this Section 5.5 provided, however, that Nasdaq
shall use its reasonable best efforts to obtain any such approvals.

(b) If, within the time required in paragraph (a) above, Borse Dubai does not
notify Nasdaq that it intends to purchase any Offered Shares, then Nasdaq may,
during a period of sixty (60) days following the end of such period sell and
issue such securities not otherwise purchased by Borse Dubai to third parties at
the same price and upon the same terms and conditions as set forth in the Notice
of Issuance or Revised Notice of Issuance given to Borse Dubai pursuant to
paragraph (a) above.

(c) If Borse Dubai elects to purchase Offered Shares from Nasdaq pursuant to
this Section 5.5, Borse Dubai and Nasdaq shall consummate the purchase and sale
of such Offered Shares in the manner and on the terms and date of the closing of
the Proposed Issuance as set forth in the Notice of Issuance or Revised Notice
of Issuance, as the case may be or, if applicable, the second business day after
all shareholder and regulatory filings and approvals required for the
consummation of such purchase have been obtained. Payment for such Offered
Shares shall be by wire transfer of immediately available funds to a bank
account or accounts designated in writing by Nasdaq at least two Business Days
prior to scheduled closing therefore, against delivery of such Offered Shares at
the executive offices of Nasdaq at the time of the scheduled closing therefor.

(d) Notwithstanding the provisions of this Section 5.5, Nasdaq is not subject to
any obligation to undertake a Proposed Issuance and may, at any time, withdraw
or abandon, without the consent of Borse Dubai, any Proposed Issuance
contemplated by this Section 5.5.

(e) The rights of Borse Dubai hereunder shall be subject to all reasonable terms
and conditions as the managing underwriters (if any) of the Proposed Issuance
may require of Borse Dubai, including (but not limited to) any limitations on
the right of Borse Dubai to sell any of the Offered Shares following the
consummation of the Proposed Issuance.

(f) The rights of Borse Dubai under this Section 5.5 shall not apply to:

(i) the issuance of any securities upon conversion or exchange of (A) any
outstanding Derivative Securities in accordance with the terms thereof in effect
on the date

 

16



--------------------------------------------------------------------------------

hereof or (B) any Derivative Securities issued after the date hereof in
accordance with the terms thereof on the date of issuance, provided that such
Derivative Securities were offered in compliance with Section 5.5(a) hereof;

(ii) the issuance of any shares of capital stock of Nasdaq, in connection with a
split or subdivision or similar transaction with respect to shares of capital
stock of Nasdaq;

(iii) the issuance of any Offered Shares with respect to which the participation
of Borse Dubai pursuant to this Section 5.5 would require approval of Nasdaq’s
shareholders, regardless of the number of Offer Shares included in such Offer
(which shareholder approval Nasdaq shall use its reasonable best efforts to
obtain prior to the issuance of such Offered Shares to any third party), unless
and until such shareholder approval is obtained; provided, however, if approval
of Nasdaq’s shareholders with respect to the issuance of such Offered Shares is
required for any other reason, this exception to Borse Dubai’s rights shall not
apply;

(iv) the issuance of any Offered Shares with respect to which Borse Dubai’s
participation would require regulatory approvals, which Nasdaq shall use its
commercially reasonable efforts to obtain, unless and until such regulatory
approvals are obtained;

(v) any shares of Common Stock or related Derivative Securities issued to
employees, officers and directors of, and consultants, customers and vendors to,
Nasdaq, pursuant to any arrangement approved by the Board of Directors;

(vi) Common Stock issued pursuant to or upon exercise or conversion of
securities issued in connection with a merger, consolidation, share exchange or
other reorganization or business combination involving Nasdaq; and

(vii) Common Stock issued upon exercise of securities issued pursuant to rights
distributed to holders of Common Stock generally.

(g) The rights contained in this Section 5.5 shall terminate upon the earliest
to occur of (i) the consummation of a Change of Control, (ii) the termination of
this Nasdaq Stockholders’ Agreement pursuant to Section 7.4 hereof, (iv) the
Standstill Termination Date, or (v) Borse Dubai ceasing to beneficially own at
least 19.99% of the Shares calculated on a fully diluted basis (in accordance
with the methodology set forth on Schedule A), as the result of any Transfers by
Borse Dubai.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification. Nasdaq will indemnify, exonerate and hold Borse
Dubai and each of its partners, stockholders, members, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
partners, stockholders, members, directors, officers, fiduciaries, managers,
controlling Persons, employees and agents of each of the foregoing
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all actions, causes of action, suits, claims, liabilities, losses, damages
and costs and out-of-pocket expenses in connection therewith (including
reasonable attorneys’ fees and expenses)

 

17



--------------------------------------------------------------------------------

incurred by the Indemnified Parties or any of them before or after the date
hereof (collectively, the “Indemnified Liabilities”), arising out of any actual
or threatened action, cause of action, suit, or claim arising directly or
indirectly out of Borse Dubai’s actual, alleged or deemed control or ability to
influence Nasdaq or any of its Subsidiaries (other than any such Indemnified
Liabilities that arise out of any breach of this Nasdaq Stockholders’ Agreement
by such Indemnified Party or other related Persons); provided that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, Nasdaq hereby agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities that is permissible
under applicable law. The rights of any Indemnified Party to indemnification
hereunder will be in addition to any other rights any such Person may have under
any other agreement or instrument to which such Indemnified Party is or becomes
a party or is or otherwise becomes a beneficiary or under law or regulation or
under the certificate of incorporation, bylaws or other organizational documents
of Nasdaq or any of its Subsidiaries and shall extend to such Indemnified
Party’s successors and assigns.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices.

(a) All notices, requests and other communications to any Party hereunder shall
be in writing (including facsimile or similar writing) and shall be given to:

(b) Nasdaq at:

The Nasdaq Stock Market, Inc.

One Liberty Plaza

New York, NY 10006

Attn: Edward S. Knight, Esq.

Fax: (301) 978-8471

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Eric J. Friedman, Esq.

Fax: (917) 777-2204

(c) If to Borse Dubai, to:

Borse Dubai Limited

P.O. Box 506690

Level 7, Precinct Building 5, Gate District

Dubai International Financial Centre

Dubai, UAE

Attn: Essa Kazim

Fax: +971 (4) 331 4924

 

18



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn: David M. Wilf, Esq.

Fax: (212) 351-6277

or such other address or facsimile number as such Party may hereinafter specify
for the purpose of giving such notice to the Party. Each such notice, request or
other communication shall be deemed to have been received (i) if given by
facsimile, when such facsimile is transmitted to the Fax number specified
pursuant to this Section 7.1 and confirmation of receipt is received or (ii) if
given by any other means, when delivered at the address specified in this
Section 7.1.

Section 7.2 No Waivers; Amendments.

(a) No failure or delay on the part of any Party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(b) Neither this Nasdaq Stockholders’ Agreement nor any term or provision hereof
may be amended or waived in any manner other than by instrument in writing
signed, in the case of an amendment, by each of Borse Dubai and Nasdaq, or in
the case of a waiver, by the Party against whom the enforcement of such waiver
is sought.

Section 7.3 Non-Disparagement. Until the termination of this Nasdaq
Stockholders’ Agreement, each of the Parties agrees that none of it or its
respective Subsidiaries, Affiliates, successors or assigns shall, and each Party
shall instruct its Representatives not to, in any way intentionally disparage,
attempt to discredit, or otherwise call into disrepute, any other Party or such
other Party’s Subsidiaries, Affiliates, successors, assigns, stockholders or
Representatives, or any of such Party’s products or services, in any manner that
could reasonably be expected to (i) damage the business or reputation of such
other Party, its products or services or its Subsidiaries, Affiliates,
successors, assigns or Representatives or (ii), subject to the terms of this
Nasdaq Stockholders’ Agreement, disrupt, impede, hinder or delay such other
Party’s attempts to consummate the transactions contemplated by this Nasdaq
Stockholders’ Agreement. Without limiting the foregoing, neither Party shall
make any comments or statements to any non-party (including the press, employees
or former employees of the other Party, any client or prospective or former
client of the other Party, any individual or entity with whom the other Party
has a business relationship or any other Person), if such comment or statement
reasonably could be expected to adversely affect the conduct of the business of
the other Party, or any of its plans or prospects or the business reputation of
such other Party or any of such other Party’s products or services or that of
any of its Subsidiaries, Affiliates, successors, assigns or Representatives,
except as may be required by applicable law, Authority, judicial order or
subpoena; provided, however, that any party making such comments or statements
to comply with applicable law, Authority, judicial order or subpoena shall, to
the extent that such grant would not conflict with applicable law, first grant
each other party reasonable opportunity to review such comments or statements.

 

19



--------------------------------------------------------------------------------

Section 7.4 Termination . Subject to Article VI, this Nasdaq Stockholders’
Agreement shall terminate and be of no further force or effect with respect to
Borse Dubai upon such date that Borse Dubai no longer holds any Shares;
provided, however, that each Party shall retain all rights and claims following
such termination with respect to breaches of the covenants and agreements set
forth herein occurring prior to such termination. The provisions of Section 7.5
shall survive any termination of this Nasdaq Stockholders’ Agreement.

Section 7.5 Confidentiality. Each of the Parties shall, and shall cause its
Affiliates to, keep confidential, disclose only to its Affiliates or
Representatives and use only in connection with the transactions contemplated by
this Nasdaq Stockholders’ Agreement all information and data obtained by them
from the other Party or its Affiliates or Representatives relating to such other
Party or the transactions contemplated hereby (other than information or data
that (i) is or becomes available to the public other than as a result of a
breach of this Section 7.5, (ii) was available on a non-confidential basis prior
to its disclosure to or by one Party to another, or (iii) becomes available to
one Party on a non-confidential basis from a source other than the other Party,
provided that such source is not known by the receiving Party, after reasonable
inquiry, to be bound by a confidentiality agreement with either of the
non-receiving Parties or their Representatives and is not otherwise prohibited
from transmitting the information to the receiving Party by a contractual, legal
or fiduciary obligation), unless disclosure of such information or data is
required by applicable law.

Section 7. 6 Successors and Assigns. All the terms and provisions of this Nasdaq
Stockholders’ Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties and the successors and assigns of each Party, whether
so expressed or not. None of the Parties may assign any of its rights or
obligations hereunder, in whole or in part, by operation of law or otherwise,
without the prior written consent of the other Parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that Borse Dubai may assign this Nasdaq Stockholders’ Agreement, in whole or in
part, to any Subsidiary of Borse Dubai without the prior consent of Nasdaq;
provided further, however, that such assignment shall only be valid for so long
as such Subsidiary remains a Subsidiary of Borse Dubai, provided still further,
however, that no assignment shall limit the assignor’s obligations hereunder.
Except as expressly set forth herein, this Nasdaq Stockholders’ Agreement shall
not inure to the benefit of or be enforceable by any other Person.

Section 7.7 Headings. The headings in this Nasdaq Stockholders’ Agreement are
for convenience of reference only and will not control or affect the meaning or
construction of any provisions hereof.

Section 7.8 No Inconsistent Agreements. Nasdaq will not hereafter enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to Borse Dubai in this Nasdaq Stockholders’ Agreement. Nasdaq represents
and warrants to Borse Dubai that it has not previously entered into any
agreement with respect to any of its debt or equity securities granting any
registration rights to any Person which is currently in effect, except for the
2005 Registration Rights Agreement

 

20



--------------------------------------------------------------------------------

Section 7.9 Severability. The invalidity or unenforceability of any provision of
this Nasdaq Stockholders’ Agreement in any jurisdiction will not affect the
validity, legality or enforceability of the remainder of this Nasdaq
Stockholders’ Agreement in such jurisdiction or the validity, legality or
enforceability of this Nasdaq Stockholders’ Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the Parties hereunder will be enforceable to the fullest extent
permitted by applicable law.

Section 7.10 Recapitalization, Etc. In case of any consolidation, merger,
reorganization, reclassification, sale, conveyance, consolidation, spin-off,
partial or complete liquidation, stock dividend, transfer or lease in which
Nasdaq is not the surviving person, then (a) all rights and obligations of
Nasdaq under this Nasdaq Stockholders’ Agreement shall be assumed by and
transferred to any such successor person, with the same effect as if it had been
named herein as the party of this first part and (b) all references in this
Nasdaq Stockholders’ Agreement to “Nasdaq” shall be deemed to refer to such
person; provided, however, in any case, Nasdaq will not effect any such
transaction unless the successor delivers to Borse Dubai an agreement in writing
in a form reasonably satisfactory to Borse Dubai agreeing to be bound by the
terms of this Nasdaq Stockholders’ Agreement. The intent of the Parties is to
fairly and equitably preserve the original rights and obligations of the Parties
hereto under this Nasdaq Stockholders’ Agreement.

Section 7.11 No Affiliation. Nothing in this Nasdaq Stockholders’ Agreement
shall be deemed to constitute the parties as partners, co-venturers or agents of
each other.

Section 7.12 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated hereby, will cause irreparable
injury to the other Parties, for which damages, even if available, will not be
an adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations, to prevent breaches of this Nasdaq Stockholders’
Agreement by such Party and to the granting by any court of the remedy of
specific performance of such Party’s obligations hereunder, without bond or
other security being required, in addition to any other remedy to which any
Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.

The Parties hereto agree that if any of the provisions of this Nasdaq
Stockholders’ Agreement were not performed in accordance with their specific
terms or were otherwise breached, irreparable damage would occur, no adequate
remedy at law would exist and damages would be difficult to determine, and that
the Parties shall be entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy, in addition to any other remedy at law or equity.

 

21



--------------------------------------------------------------------------------

Section 7.13 Other Agreements.

(a) Nothing contained in this Nasdaq Stockholders’ Agreement shall be deemed to
be a waiver of, or release from, any obligations any Party hereto may have
under, or any restrictions on the Transfer of Shares or other securities of
Nasdaq or any direct or indirect Subsidiary of Nasdaq imposed by, any other
agreement.

(b) Nasdaq shall cooperate with Borse Dubai to allow Borse Dubai to recognize
its investment in Nasdaq under equity accounting rules pursuant to International
Financial Reporting Standards as promulgated by the International Accounting
Standards Board, as in effect from time to time.

Section 7.14 New York Law. The enforceability and validity of this Nasdaq
Stockholders’ Agreement, the construction of its terms and the interpretation of
the rights and duties of the Parties shall be governed by the laws of the State
of New York, without regard to conflict of law principles thereof that would
mandate the application of the laws of another jurisdiction.

Section 7.15 Jurisdiction; Service of Process; Waiver of Jury Trial

(a) Each of the Parties unconditionally and irrevocably agrees to submit to the
exclusive jurisdiction of the state and federal courts located in New York, New
York for any suit, action or Proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Nasdaq
Stockholders’ Agreement or the transactions contemplated hereby and hereby
irrevocably waives, to the fullest extent permitted by applicable law, and
agrees not to assert any objection, whether as a defense or otherwise, which
such Party may now or hereafter have to the laying of the venue of any such
suit, action or Proceeding in any such court or that any such suit, action or
Proceeding which is brought in any such court has been brought in an
inconvenient forum or that such suit, action or Proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Nasdaq Stockholders’ Agreement may not be enforced in
or by such courts. Each Party agrees that a final judgment in any such suit,
action or Proceeding shall be conclusive and may be enforced in any other
jurisdiction in which a Party may be found or may have assets by suit on the
judgment or in any other manner provided by applicable law, and agrees to the
fullest extent permitted by law to consent to the enforcement of any such
judgment and not to oppose such enforcement or to seek review on the merits of
any such judgment in any such jurisdiction.

(b) Each of the Parties hereby irrevocably consents to the service of process
outside the territorial jurisdiction of such courts in any suit, Proceeding or
action by giving copies thereof by hand-delivery of air courier to the address
of such Party specified in Section 7.1 and such service of process shall be
deemed effective service of process on such Party. However, the foregoing shall
not limit the right of any Party to effect service of process on the other
Parties by any other legally available method.

(c) To the extent that any Party hereto (including assignees of any Party’s
rights or obligations under this Nasdaq Stockholders’ Agreement) may be
entitled, in any jurisdiction, to claim for itself or its revenues, assets or
properties, sovereign immunity from service of process, from suit, from the
jurisdiction of any court or arbitral tribunal, from attachment prior to
judgment, from attachment in aid of execution or enforcement of a judgment
(interlocutory or

 

22



--------------------------------------------------------------------------------

final), or from any other legal process, and to the extent that, in any such
jurisdiction there may be attributed such a sovereign immunity (whether claimed
or not), each Party hereto hereby irrevocably agrees not to claim, and hereby
irrevocably waives to the fullest extent permitted by law, such sovereign
immunity.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.15 Counterparts; Effectiveness. This Nasdaq Stockholders’ Agreement
may be executed in any number of counterparts (including by facsimile), each of
which will be an original with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Nasdaq Stockholders’ Agreement shall
become effective when each Party shall have received counterparts hereof signed
by all of the other Parties.

Section 7.16 Entire Agreement. This Nasdaq Stockholders’ Agreement, together
with the OMX Transaction Agreement and the DIFX Agreement (as defined in the OMX
Transaction Agreement), constitute the entire agreement and understanding among
the Parties and supersede any and all prior agreements and understandings,
written or oral, relating to the subject matter hereof, including the Binding
Term Sheet (as defined in the OMX Transaction Agreement).

Section 7.17 Interpretation.

(a) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Nasdaq
Stockholders’ Agreement as a whole and not to any particular provision of this
Nasdaq Stockholders’ Agreement, and article, section, paragraph, exhibit and
schedule references are to the articles, sections, paragraphs, exhibits and
schedules of this Nasdaq Stockholders’ Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this Nasdaq
Stockholders’ Agreement, they shall be deemed to be followed by the words
“without limitation.” All terms defined in this Nasdaq Stockholders’ Agreement
shall have the defined meanings contained herein when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Nasdaq Stockholders’ Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms. In this
Nasdaq Stockholders’ Agreement, all references to “$” are to United States
dollars and all references to “SEK” are to Swedish kronor. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

(b) The Parties have participated jointly in the negotiation and drafting of
this Nasdaq Stockholders’ Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Nasdaq Stockholders’ Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Nasdaq Stockholders’ Agreement.

[Signature page follows.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Nasdaq Stockholders’
Agreement to be duly executed, all as of the date first above written.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Edward S. Knight

Name:   Edward S. Knight Title:   EVP & General Counsel

BORSE DUBAI LIMITED

By:  

/s/ Soud Ba’Alawi

Name:   Soud Ba’Alawi Title:   Vice Chairman By:  

/s/ Essa Kazim

Name:   Essa Kazim Title:   Chairman

 

24